PER CURIAM.
This is a petition filed by the appellant, Virginia John Iden, in the District Court of the United States for the Eastern District of Virginia, at Alexandria, in March, 1940, as provided by Section 75 of the Bankruptcy Act. In June, 1940, the appellee, New York Life Insurance Company, the holder of a debt secured by first lien upon the property set out in the schedule, filed by the appellant, filed a motion to dismiss the petition upon the following grounds: First: That all matters involved in said petition were res adjudícala. Second: That petitioner was not a debtor farmer as defined by subsection (R) of Section 75 of the Bankruptcy Act as amended. Third: That petition was without merit, and filed purely for purposes of delay.
The appellant filed answer to the motion to dismiss and in July, 1940, a hearing was had before the court and, after the taking of evidence and argument, the court sustained the motion for dismissal, from which action this appeal was brought.
The object of the petition was to secure relief under the Bankruptcy Act for the petitioner as a farmer and the petition prayed for a restraining order as to all creditors, especially the appellee, restraining them from proceeding against the petitioning debtor or her property.
A petition similar to the one here considered was before this court in Iden v. New York Life Ins. Co., 4 Cir., 107 F.2d 695. In December, 1939, the appellant filed a similar petition before the same court and an order was entered dismissing this petition. From this order of dismissal appellant noted an appeal, but took no steps whatever to perfect same. The appellee moved this court to docket and dismiss said appeal, which motion was granted. 4 Cir., 113 F.2d 938. Thereupon petitioner filed the instant petition.
After the hearing the learned judge below filed an able opinion, 35 F.Supp. 1020, which is adopted as the opinion of this court. For the reasons appearing in the opinion of the court below the order dismissing the petition is accordingly affirmed.
Affirmed.